ETAILED ACTION
This action is in response to application 17/109,528 filed on 12/02/2020. 

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
3.	Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 10/06/2021 is acknowledged.
4.	Claim 7-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2021. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (“Fujimoto”) (US Pub. No.: 2005/0122577 A1) in view of Usami (“Usami”) (US Pub. No.: 2011/0096159 A1).
	
In regards to claim [1], Fujimoto discloses a method of 3D imaging (see fig. 13C, paragraphs [0044] and [0170]) or measuring a sample (see paragraph [0169]), the sample including a plurality of surface features (see paragraph [0135] and [0170]) with different vertical levels (see fig. 9, e.g. “sample A and/or sample B at different vertical positions on I-Z curve”), the method comprising: varying a relative distance between the sample and an objective lens (see paragraph [0080]) at predetermined steps (fig. 8); storing (see fig. 7 unit 54a) the first image (see paragraphs [0084] and [0138], e.g. “Ma1”) in a first image array (see paragraph [0138], e.g. “Ma1 and Ma2”); at second predetermined steps (see fig. 5), wherein the second predetermined steps (see fig. 5) have a different number of steps than the first predetermined steps (see fig. 8): capturing a second image (see paragraph [0138], e.g. “Mb2”) of the sample (see fig. 1 unit 7) without the pattern associated with the patterned article (see paragraphs [0137-0138]), and storing (see fig. 7 unit 54a) the second image (see paragraphs [0062] and [0138], e.g. “Mb2”) in a second image array (see paragraph [0138], e.g. “Mb1 and Mb2”); and analyzing the first and second images (see paragraph [0138], e.g. “Ma1 and Mb1”) to 3D image (see fig. 13C, paragraphs [0044] and [0170]) or measure the sample (see fig. 1 unit 7).
	Yet, Fujimoto fails to explicitly disclose a step: projecting an image of a patterned article onto a focal plane of the objective lens; capturing a first image with a pattern associated with the patterned article and the sample as claimed.
a step: projecting an image (see paragraph [0024]) of a patterned article (see paragraph [0024], e.g. “liquid crystal”) onto a focal plane (see fig. 1, e.g. “focal plane”, paragraph [0024]) of the objective lens (see fig. 1, e.g. “objective lens 37”, paragraph [0024]); capturing a first image with a pattern (see paragraph [0024], e.g. “pattern image”) associated with the patterned article (see paragraph [0024], e.g. “liquid crystal”) and the sample (see fig. 1, e.g. “object 2”, paragraph [0024]). 
Therefore, at the time of the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Fujimoto above by incorporating the proposed teachings of Usami above to perform such a modification to provide an method and apparatus for a microscope that implements a step: projecting an image of a patterned article onto a focal plane of the objective lens; capturing a first image with a pattern associated with the patterned article and the sample as well as to the solve the problem in a case where when the observation light is too bright compared with the measurement light, saturation of the light-receiving element and deterioration in the S/N ratio may occur, and measurement precision may be deteriorated as taught by Usami (see Usami, paragraphs [0005-0006]), thus improving the measurement precision and image quality of the measurement object using measurement light without deteriorating the visibility of the measurement object.

	As per claim [2], most of the limitations have been noted in the above rejection of claim 1.     In addition, Fujimoto discloses the method of claim 1 (see the above rejection of claim 1), wherein a number of the second predetermined steps (see fig. 5) is less than that of the first predetermined steps (see fig. 8).

	As per claim [3], most of the limitations have been noted in the above rejection of claim 1.     In addition, Fujimoto discloses the method of claim 1 (see the above rejection of claim 1), wherein the first and second predetermined steps are allocated to specific levels (see fig. 8 and fig. 5).

	As per claim [4], most of the limitations have been noted in the above rejection of claim 1.     In addition, Fujimoto discloses the method of claim 3 (see the above rejection of claim 3), wherein at least one of the first and second predetermined steps has finer step sizes at specific levels (see fig. 5).

	As per claim [5], most of the limitations have been noted in the above rejection of claim 1.     In addition, Fujimoto discloses the method of claim 1 (see the above rejection of claim 1), wherein the first and second predetermined steps skip predetermined levels of the sample (see fig. 8 and fig. 5).

As per claim [6], most of the limitations have been noted in the above rejection of claim 1.     In addition, Fujimoto discloses the method of claim 1 (see the above rejection of claim 1), wherein at least one of the first and second predetermined steps has finer step sizes at specific levels (see fig. 5).




Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Tanaka et al. (US Pub. No.: 2007/0187595 A1) discloses a method for measuring a pattern dimension using a scanning electron microscope. 

	Isozaki et al. (US Pub. No.: 2010/0091362 A1) discloses complex type microscopic device.

	Murayama (US Pub. No.: 2011/0267663 A1) discloses holographic image projection method and holographic image projection system.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485          

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
January 20, 2022